Name: Commission Regulation (EEC) No 2424/84 of 21 August 1984 on the supply of common wheat flour to non-governmental organizations (NGO) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 227/ 10 Official Journal of the European Communities 24. 8 . 84 COMMISSION REGULATION (EEC) No 2424/84 of 21 August 1984 on the supply of common wheat flour to non-governmental organizations (NGO) as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018 /84 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (  '), as amended by Regulation (EEC) No 3331 /82 (4), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1992/83 of 11 July 1983 laying down the imple ­ menting rules for 1983 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid management ( s), Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (6), as last amended by Regulation (EEC) No 2543/73 Q, and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas on 27 March 1984 the Commission of the European Communities , decided to grant, under Community measures, various quantities of cereals to certain non-member countries and beneficiary organi ­ zations ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July J980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (8), as last amended by Regulation (EEC) No 3323/81 (9) ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman , HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in the Annex hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regu ­ lation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 August 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 107, 19 . 4 . 1984, p. 1 . (&lt;) OJ No L 281 , 1 . 1 1 . 1975 , p. 89 . (4) OJ No L 352, 14 . 12 . 1982, p. 1 . O OJ No L 196, 20 . 7 . 1983 , p. 1 . (6) OJ No 106, 30 . 10 . 1962, p . 2553/62. O OJ No L 192, 26 . 7. 1980, p . 11 . 0 OJ No L 334, 21 . 11 . 1981 , p . 27 .O OJ No L 263 , 19 . 9 . 1973, p. 1 . 24. 8 . 84 Official Journal of the European Communities No L 227/ 11 ANNEX 1 . Programme : 1 983 2. Recipient : NGO (Euronaid, PO box 77, NL-2340 Oegstgeest (telex 30223)) 3 . Place or country of destination : Ethiopia 4 . Product to be mobilized : common wheat flour 5 . Total quantity : 780 tonnes (1 069 tonnes of cereals) 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : Ã ¥ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Ã Ã ¹Ã ±Ã Ã µÃ ¹Ã Ã ¯Ã Ã µÃ Ã  Ã Ã ³Ã ¿Ã Ã Ã ½ Ã Ã µÃ Ã Ã ³Ã ¹Ã ºÃ Ã ½ Ã Ã Ã ¿Ã Ã ¿Ã ½Ã Ã Ã ½  Ã ¥Ã Ã Ã Ã Ã (Ã ¥DÃ GÃ Ã ¡), Ã Ã Ã ±Ã Ã ½Ã Ã ½ 5 (Acharnon ), A9Ã ®Ã ½Ã ± 108 (AthÃ ¨nes / Athen / Athens) (telex 221 734 / 35 / 36) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : flour of fair and sound merchantable quality, free from abnormal smell and pests , which produces dough which does not stick during the mechanical kneading process ; the flour shall have the following characteristics :  moisture : 14 % maximum (ICC Method No 110)  protein content : 10,5 % minimum (N x 6,25 in terms of dry matter) ( ICC Method No 105)  Hagberg falling number of at least 180 , including the preparation (agitation) time of 60 seconds (ICC Method No 107)  ash content : 0,62 % maximum , referred to dry matter (ICC Method No 104) 10 . Packaging :  in new bags :  jute sacks of a minimum weight of 600 g, or  composite sacks jute/polypropylene of a minimum weight of 335 g  net weight of the bags : 50 kg  marking on the bags in letters at least 5 cm high : 'WHEAT FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION / DIA 91109 / ACTION OF DUTCH INTERCHURCH AID / PORT SUDAN' 11 . Port of shipment : any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 16 . The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period 12 . Delivery stage : fob 13 . Port of landing :  14 . Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 4 September 1984 16 . Shipment period : 20 September to 20 October 1984 17 . Security : 12 ECU per tonne 18 . Supplier to send duplicate original invoice to : Messrs M. H. Schutz BV, Postbus 1438 , Blaak 16 , NL-3000 BK Rotterdam Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required . 2 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital ' R\